Exhibit 10.1

FORM OF EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made and entered into as of this
13th day of February, 2008, by and between                      (the “Holder”),
and Cell Therapeutics, Inc., a Washington corporation (the “Company”).

RECITALS

WHEREAS, the Holder currently holds $             principal amount of the
Company’s 5.75% Convertible Subordinated Notes of the Company due June 15, 2008
(the “Outstanding Subordinated Notes”);

WHEREAS, the Holder currently holds $             principal amount of the
Company’s 5.75% Convertible Senior Subordinated Notes of the Company due
June 15, 2008 (the “Outstanding Senior Subordinated Notes,” and together with
the Outstanding Subordinated Notes, the “Outstanding Notes”);

WHEREAS, the Holder desires to exchange the Outstanding Notes for shares of the
Company’s common stock, no par value (the “Common Shares”), on the terms and
conditions set forth in this Agreement (the “Note Exchange”);

WHEREAS, the Company desires to issue to the Holder          Common Shares in
exchange for the Outstanding Notes in the Note Exchange;

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Exchange

Section 1.1 Exchange and Sale of the Common Shares. Upon the terms and subject
to the conditions of this Agreement, at the Closing (as defined herein), the
Company shall issue and exchange, subject to Section 1.2 hereof, to the Holder,
and the Holder agrees to accept from the Company,          Common Shares for
$             aggregate principal amount of Outstanding Notes, together with
accrued and unpaid interest, as set forth in Schedule 1.

Section 1.2 Cancellation of Outstanding Notes. Pursuant to Section 2.10 of each
indenture (the “Relevant Indenture”) relating to the Outstanding Notes, Holder
hereby agrees to deliver such Holder’s Outstanding Notes to the Trustee for
cancellation in connection with the Note Exchange. Holder acknowledges that the
cancellation of the Outstanding Notes shall have the effects specified in the
Relevant Indenture governing the applicable Outstanding Notes.

Section 1.3 Private Placement. In consideration of and for such Note Exchange,
the Company agrees to issue Holder that number of Common Shares set forth on
Schedule I hereto. The issuance of the Common Shares to Holder will be made
without registration of the Common

 

- 1 –



--------------------------------------------------------------------------------

Shares under the Securities Act of 1933, as amended (together with the rules and
regulations thereunder, the “Securities Act”), in reliance upon the exemption
therefrom provided by Section 4(2) of the Securities Act and in reliance on
similar exemptions under state securities or “blue sky” laws. Holder
acknowledges that the Company is relying upon the truth and accuracy of, and the
Holder’s compliance with, its representations, warranties, agreements,
acknowledgments and understandings set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder for the Note
Exchange.

Section 1.4 Closing Mechanics. The closing of the transactions contemplated by
this Agreement shall occur at the offices of Heller Ehrman LLP, 333 Bush Street,
San Francisco, California 94104, or such other location as may be mutually
acceptable in each case no later than the close of business on February 13, 2008
(such time and date, the “Closing Date”). On the Closing Date the Company shall
cause its transfer agent to credit the amount of Common Shares to the Holder’s
or its designee’s balance account, as set forth on Schedule I attached hereto.

Section 1.5 Conditions to Closing. (i) The obligation of the Holder hereunder to
consummate the transactions contemplated hereby at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the Holder at any time in its sole discretion by providing the
Company with prior written notice thereof:

(a) The Company shall have submitted an additional share listing application for
the Common Shares with the Nasdaq Global Market and shall have caused the Common
Shares to be approved by the Nasdaq Global Market for listing;

(b) The Company shall have delivered to the Holder a certificate of the Company,
dated the Closing Date, executed by an officer of the Company certifying in such
capacity and on behalf of the Company (i) as to the incumbency and signature of
the officer of the Company who executed this Agreement, (ii) as to the adoption
of resolutions of the board of directors of the Company which are in full force
and effect on the Closing Date, authorizing the execution and delivery of this
Agreement and the Common Shares;

(c) The Company shall have delivered to the Holder a certificate of an officer
of the Company, dated the Closing Date, to the effect that the representations
and warranties of the Company in this Agreement that are qualified as to
materiality are true and correct as so qualified and all representations and
warranties of the Company in this Agreement that are not so qualified are true
and correct in all material respects, in each case, on and as of the Closing
Date with the same effect as if made on the Closing Date and that the Company
has complied in all material respects with all the agreements and satisfied all
the conditions on its part to be performed or satisfied at or prior to the
Closing Date;

(d) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall have been no suspension or material limitation of
trading in the Common Stock on the Nasdaq Global Market; and

(ii) The obligation of the Company hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of

 

- 2 –



--------------------------------------------------------------------------------

each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Holder with prior written notice thereof:

(b) The Holder shall have delivered, or caused to be delivered, to the Company
(i) the Outstanding Notes being exchanged pursuant to this Agreement in
accordance with the written instructions of the Company and (ii) all
documentation related to the right, title and interest in and to all of the
Outstanding Notes, and whatever documents of conveyance or transfer may be
necessary or reasonably desirable to transfer to and confirm in the Company all
right, title and interest in and to (free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto) the Outstanding Notes;

(c) The representations and warranties of the Holder in this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date and that the Holder shall have
complied in all material respects with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date;

Section 1.6 Exchange of Additional Notes. Simultaneously with or after the
Closing, the Company may issue, to one or more other holders of Outstanding
Notes (the “Other Holders”), Common Shares on substantially the same terms and
conditions offered to the Holder, but in no event shall such exchange be for
more than $10.1 million of principal amount of all Outstanding Notes.

Section 1.7 Covenant Regarding Press Release. On or before 11:59 p.m., New York
City time, on the date of this Agreement, the Company shall issue a press
release describing the terms of the transaction contemplated by this Agreement
(the “Press Release”).

Section 1.8 Covenant Regarding Subsequent Capital Raises and Exchanges. From the
date hereof until six (6) business days after the Closing Date, the Company
shall not issue any securities of the Company to any other person or entity,
except as contemplated in Section 1.6 above.

ARTICLE II

Representations and Warranties of the Holder

The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and the Closing Date and shall
survive the Closing Date and the transactions contemplated hereby to the extent
set forth herein.

 

- 3 –



--------------------------------------------------------------------------------

Section 2.1 Existence and Power.

(a) The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.

(b) The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation, conflict or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the ability of the Holder to perform its obligations
hereunder. As used in this Agreement, the term “Material Adverse Effect” shall
mean a material adverse effect on the business, condition (financial or
otherwise), properties or results of operations of the party, or would
materially adversely affect the ability of the party to perform its obligations
under this Agreement.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 2.3 Title to Outstanding Notes. The Holder is the sole legal and
beneficial owner of and has good and valid title to the Outstanding Notes in the
aggregate principal amount set forth in Section 1.1, free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto. The Holder has not, in
whole or in part, (i) assigned, transferred, hypothecated, pledged or otherwise
disposed of the Outstanding Notes or its rights in such Outstanding Notes, or
(ii) given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to such Outstanding Notes. The
Holder has acquired all Outstanding Notes in compliance with all applicable
securities laws.

Section 2.4 Investment Decision. The Holder is either (i) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act or
(ii) an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act, and in either case was not organized for the purpose
of acquiring the Common Shares. The Holder (or its authorized representative) is
familiar with the Company’s objectives and business plan, has had the
opportunity to review the Company’s filings with the Commission, including,
without limitation, the Company’s Annual Report on Form 10-K filed on March 16,
2007 and amended by Form 10-K/A filed on April 30, 2007, the Company’s Quarterly
Reports on Form 10-Q filed on each of

 

- 4 –



--------------------------------------------------------------------------------

May 10, 2007, August 9, 2007 and November 9, 2007, the Company’s Definitive
Proxy Statements filed on each of August 28, 2007 and December 21, 2007, and the
Company’s Current Reports on Form 8-K filed on January 23, 2007, January 29,
2007, January 30, 2007, February 6, 2007, February 12, 2007, February 14,
2007, March 15, 2007, March 30, 2007, April 16, 2007, April 27, 2007, May 2,
2007, July 27, 2007, August 6, 2007, August 8, 2007, August 21, 2007, August 22,
2007, August 29, 2007, September 25, 2007, October 15, 2005, November 8,
2007, December 3, 2007, December 13, 2007, December 14, 2007, December 27,
2007, December 31, 2007, January 3, 2008, January 14, 2008, January 18,
2008, January 29, 2008 and February 5, 2008 (all of such filings with the
Commission referred to, collectively, as the “SEC Documents”).

The Holder has had such opportunity to ask questions of the Company and its
representative and to obtain from representatives of the Company such
information as is necessary to permit it to evaluate the merits and risks of its
investment in the Company and has independently, without reliance upon any
representatives of the Company and based on such information as the Holder
deemed appropriate, made its own analysis and decision to enter into this
Agreement.

Section 2.5 Acquisition Entirely for Own Account. The Holder is acquiring the
Common Shares only for investment purposes for its own account and not towards,
or for resale in connection with, the public sale or distribution of all or any
part thereof. The Holder is acquiring the Common Shares to be issued to the
Holder hereunder in the ordinary course of its business.

Section 2.6 Affiliate Status. The Holder is not, and has not been during the
preceding three months, an “affiliate” of the Company as such term is defined in
Rule 144 under the Securities Act.

Section 2.7 Professional Advice. With respect to the tax, accounting and other
economic considerations involved in the Note Exchange, the Holder is not relying
on the Company or any of its affiliates, and the Holder has carefully considered
and has, to the extent the Holder believes such discussion is necessary,
discussed with the Holder’s professional legal, tax, accounting and financial
advisors the implications of the Note Exchange for the Holder’s particular tax,
accounting and financial situation.

Section 2.8 Holding Period. The Holder has held the Outstanding Notes for at
least two (2) years, or has acquired such Notes from a Holder who is and was not
an affiliate of the Company. Holder understands that the Company’s transfer
agents will be entitled to rely on this representation to issue the Common
Shares without legends pursuant to Rule 144(d)(3) of the Securities Act.

 

- 5 –



--------------------------------------------------------------------------------

ARTICLE III

Representations, Warranties and Covenants of the Company

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.

Section 3.1 Subsidiaries. All of the direct and indirect subsidiaries (each, a
“Subsidiary”) of the Company are set forth on the Company’s most recently filed
Form 10-K or have been disclosed in our SEC Reports (defined below). Except as
set forth in the SEC Reports, the Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

Section 3.2 Existence and Power.

(a) The Company and each of the Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.

(b) The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company other than as contemplated by state securities
regulators, the Nasdaq Global Market, and the DTC; and (ii) does not and will
not constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, or with the Company’s
Certificate of Incorporation or by-laws, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Company or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
the Company or any other party thereto, except, in the case of clause (ii) for
such breaches, violations or defaults which would not reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect (as defined
above), or except as set forth in Section 2.4 hereof.

Section 3.3 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 3.4 Capitalization. At the Closing, the authorized capital stock of the
Company will consist of 200,000,000 shares of Common Stock and 10,000,000 shares
of

 

- 6 –



--------------------------------------------------------------------------------

preferred stock, no par value. As of the close of business on February 11, 2008,
there were 63,238,573 shares of Common Stock issued and outstanding, 6,850
shares of Series A Preferred Stock issued and outstanding, 15,380 shares of
Series B Preferred Stock issued and outstanding, 8,284 shares of Series C
Preferred Stock issued and outstanding, and 4,000 shares of Series D Preferred
Stock issued and outstanding. All such issued and outstanding shares have been
duly authorized and validly issued, and are fully paid and non-assessable, and
were issued in compliance with all applicable state and federal laws concerning
the issuance of securities and all applicable pre-emptive, participation, rights
of first refusal and other similar rights.

Section 3.5 SEC Reports; Financial Statements. The Company has complied in all
material respects with requirements to file all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

Section 3.6 Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
Except for the issuance of the Common Shares contemplated by this Agreement or
as set forth in Section 2.4, no event, liability or development

 

- 7 –



--------------------------------------------------------------------------------

has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws.

Section 3.7 Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company is a party or to which the property of the Company or any of
its subsidiaries is subject that are not described in the SEC Reports, except
for such proceedings or investigations which would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect.

Section 3.8 Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. The Company and its Subsidiaries believe that their relationships with
their employees are good. No executive officer, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 3.9 Compliance with Laws; Permits. The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to have such certificates,
authorizations and permits would not reasonably be expected to have a Material
Adverse Effect, and none of the Company and its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which would reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
its subsidiaries are and have been in compliance with all applicable laws,
statutes, ordinances, rules, regulations, orders, judgments, decisions, decrees,
standards, and requirements relating to their respective businesses, except
where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.

Section 3.10 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

Section 3.11 Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business

 

- 8 -



--------------------------------------------------------------------------------

of the Company and the Subsidiaries and good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

Section 3.12 Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights currently employed by
them in connection with the business currently operated by them that are
necessary for use in the conduct of their respective businesses as described in
the SEC Reports, except where the failure to so have could not reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received any
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any person.

Section 3.13 Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. To the best knowledge of the Company, such
insurance contracts are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

Section 3.14 Transactions with Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, other than for (i) payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including restricted stock programs and stock
option agreements under any stock option plan of the Company.

Section 3.15 Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the date hereof and of the Closing Date.

 

- 9 –



--------------------------------------------------------------------------------

Section 3.16 Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 3.17 Registration Rights. No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company, which rights are currently not satisfied, other than with regards to an
aggregate of 4,211,856 shares of Common Stock issued in the acquisition of
Systems Medicine, Inc. in July 2007 and an aggregate of 5,459,574 shares of
Common Stock and 7,750,000 share of common stock issuable upon conversion of our
5.75% Convertible Senior Notes issued in a private placement in December 2007.

Section 3.18 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Nasdaq market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Nasdaq market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements

Section 3.19 Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Holder as a result of the Holder and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including without limitation as a result of the Company’s issuance of the Common
Shares and the Holders’ ownership of the Common Shares.

Section 3.20 Disclosure. Except with respect to the material terms and
conditions of the exchange contemplated by the Agreement, to be publicly
disclosed in the Press Release contemplated by Section 1.7, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Holder or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports. The Company understands and confirms
that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All disclosure furnished by or on
behalf of the Company to the Holder regarding the Company, its business and the
transactions contemplated hereby is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that the Holder does not make or has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Article II hereof.

 

- 10 –



--------------------------------------------------------------------------------

Section 3.21 Tax Status. Except for matters that could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

Section 3.22 Acknowledgment Regarding Holder’s Note Exchange. The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm’s length purchaser with respect to the Agreement and the transactions
contemplated thereby. The Company further acknowledges that the Holder is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Agreement and the transactions contemplated
thereby and any advice given by the Holder or any of its respective
representatives or agents in connection with the Agreement and the transactions
contemplated thereby is merely incidental to the Holder’s Note Exchange. The
Company further represents to the Holder that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

Section 3.23 Acknowledgement Regarding Holder’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding , it is
understood and acknowledged by the Company (i) that the Holder has not been
asked to agree, nor has the Holder agreed, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by the Holder,
including Short Sales, and specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that the Holder, and counter-parties in
“derivative” transactions to which the Holder is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that the Holder shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Holder may engage in
hedging activities at various times during the period that the Common Shares are
outstanding and (b) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of the
Agreement.

Section 3.24 No Integrated Offering. Assuming the accuracy of Holder’s
representations and warranties set forth in Section 2.4, neither the Company,
nor any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of the Nasdaq
Stock Market or would require registration of the Common Shares under the
Securities Act. The issuance and sale of the securities hereunder does not
contravene the rules and regulations of the Nasdaq Global Market.

 

- 11 –



--------------------------------------------------------------------------------

Section 3.25 No Material Adverse Effect. Since the respective dates as of which
information is given in the SEC Reports, there has not been any event or
occurrence having a Material Adverse Effect on the Company or its subsidiaries,
except as reflected or disclosed in a subsequent SEC Document.

Section 3.26 Nasdaq Listing Approval. The Common Shares shall have been approved
by the Nasdaq Global Market for listing no later than 15 days after the date of
the Closing.

Section 3.27 Holding Period. For purposes of Rule 144 of the Securities Act, and
based on Holder’s representation in Section 2.11 above, the Company acknowledges
that the holding period for the Common Shares may be tacked pursuant to Rule
144(d)(3) onto the holding period of the Outstanding Notes, and the Company
agrees to issue freely tradeable Common Shares without any restrictive legends.

ARTICLE IV

Miscellaneous Provisions

Section 4.1 Survival of Representations and Warranties. The agreements of the
Company, as set forth herein, and the respective representations and warranties
of the Company and Holder as set forth herein in Sections 2 and 3, respectively,
shall survive the Closing Date.

Section 4.2 Indemnification. From and after the date hereof, the Company agrees
to indemnify the Holder against and in respect of all reasonably foreseeable
damages (including reasonable attorney’s fees and costs related to the
inducement hereof) suffered by a non-breaching party resulting from the breach
of any representation or warranty made by the Company herein.

Section 4.3 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid):

(1) if to the Holder, at the most current address given by such Holder to the
Company; and

(2) if to the Company, at its address, as follows:

Cell Therapeutics, Inc.

501 Elliott Ave W, Suite 400

Seattle, WA 98119

Attention: Chief Financial Officer

with a copy to:

Heller Ehrman LLP

 

- 12 –



--------------------------------------------------------------------------------

333 Bush Street

San Francisco, CA 94104

Attention: Karen Dempsey, Esq.

The Company by notice to the Holder may designate additional or different
addresses for subsequent notices or communications. Notices will be deemed to
have been given hereunder when delivered personally, three business days after
deposit in the U.S. mail postage prepaid with return receipt requested and two
business days after deposit postage prepaid with a reputable overnight courier
service for delivery on the next business day.

Section 4.4 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Transaction embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

Section 4.5 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.6 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.7 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

Section 4.8 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.9 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.10 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term,

 

- 13 –



--------------------------------------------------------------------------------

condition or other provision of this Agreement, or any breach thereof shall be
deemed to be a waiver of any other term, condition or provision or any breach
thereof, or any subsequent breach of the same term, condition or provision, nor
shall any forbearance to seek a remedy for any noncompliance or breach be deemed
to be a waiver of a party’s rights and remedies with respect to such
noncompliance or breach.

Section 4.11 Word Meanings. The words such as “herein”, “hereinafter”, “hereof”,
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

Section 4.12 No Broker. Neither party has engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement
other than such fees and expenses for which it shall be solely responsible.

Section 4.13 Further Assurances. The Holder and the Company each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.14 Costs and Expenses. The Holder and the Company shall each pay their
own respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, but not
limited to, attorneys’ fees.

Section 4.15 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 4.16 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

- 14 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

HOLDER:

 

By:  

 

Name:   Title:  

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE COMPANY: CELL THERAPEUTICS, INC. By:  

 

Name:   Louis A. Bianco Title:   Executive VP, Finance and Administration

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

Schedule 1

[HOLDER NAME]

 

Aggregate Principal Amount of

Outstanding Notes

  

Number of Common Shares

        